The Honorable Jim Argue, Jr. State Representative 5905 Forest Place, #210 Little Rock, AR 72207-5245
Dear Representative Argue:
This is in response to your request for an opinion on whether a private institution which is being used as a polling place may legitimately exclude people from being on its property to collect initiative signatures. This question is asked in connection with activity which, if conducted on public property, would be protected by the Constitution.
I have enclosed a copy of Attorney General Opinion 84-161, issued by a previous administration, which I believe adequately answers your question. Opinion 84-161 concludes that a private institution cannot exclude persons from exercising protected First Amendment rights on private property, when such property is being used as a polling place.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh